DETAILED ACTION
This Office Action is in response to the Request for Continued Examination filed on 19 November 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 November 2021 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 20, and 26 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claims 1 and 26 recite the new limitations “wherein a concentration of germanium does not increase in a direction from the first germanium concentration to the second germanium concentration;” and claim 20 recites the new limitations “wherein a concentration of germanium does not increase in a direction from the substrate to the second layer.” 
The prior versions of the respective claims did not appear to recite limitations that would reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed the concept of the aforementioned new limitations. Furthermore, the closest description possibly related to the new limitations in question present in the entire disclosure of the application at hand appears to be on page 5/lines 22-34 and page 6/lines 1-5 of the Specification. Pages 5-6 appear to disclose a possible general decrease in germanium concentration from a first germanium concentration at a substrate to a second germanium concentration at a second layer; however there does not appear to be any teaching in the entire disclosure of the application at hand that expressly states that there is strictly no increase in germanium concentration (i.e. absolutely no increase at all even in a higher resolution analysis of the concentration of germanium from the first concentration of germanium to the second germanium concentration). For the purposes of examination, and in order to avoid this new matter issues, the limitations in question will be interpreted to mean that there is no general increase in germanium concentration from a first germanium concentration to a second germanium concentration.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-12, 15, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 2003/0107032 A1; hereinafter Yoshida) in view of Sung et al. (US 2015/0179796 A1; hereinafter Sung).
In regards to claim 1, Yoshida teaches, e.g. fig. 1, an integrated circuit (IC) comprising: 
a substrate (1) that includes silicon ([0044]: evidenced by the silicon substrate having a single plane); 
a strained channel structure ([0053]; [0044]); 
an intervening layer (2/3) ([0044]; [0030-0031]; [0047]) between the substrate and the channel structure, the intervening layer having a maximum vertical thickness of at most 400 nanometers (nm) ([0047]: 1 nm), the intervening layer including a first germanium concentration by atomic percentage near the substrate and a second germanium concentration by atomic percentage near the channel structure, wherein the first germanium concentration is at least 10 percent greater by atomic percentage than the second germanium concentration ([0030-0031]: (2) can have a concentration of 30%, (3) has a possible concentration of 10%, wherein the concentration increase from the bottom surface of (2) to (3)), wherein a concentration of germanium does not increase along a direction from the first germanium concentration to the second germanium concentration ([0016-0022]: e.g. a Si1-αGeα is formed on a substrate, a first cap film is formed on the Si1-αGeα film, a Si1-βGeβ film is formed on the first cap film, and a second cap film is then formed on the Si1-βGeβ film; wherein β<α; therefore, there is a 
a gate structure at least above the channel structure [0044]; 
a source region adjacent the channel structure [0044]; and 
a drain region adjacent the channel structure, such that the channel structure is laterally between the source region and the drain region [0044].
Yoshida appears to be silent as to, but does not preclude, the limitations wherein the strained channel is directly on the intervening layer. Sung teaches the limitations wherein the strained channel (105) is directly on the intervening layer ((106a); e.g. (106a) has a Ge concentration that decreases from bottom to top and is between portions of substrate (102) and portions of channel (105) as depicted in fig. 3, wherein (105) is on surfaces of (106a)). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Yoshida with the aforementioned limitations taught by Sung to improve MOS performance and scalability (Sung [0002]).
In regards to claim 2, the combination of Yoshida and Sung teaches the limitations discussed above in addressing claim 1. Yoshida further teaches the limitations wherein the substrate (1) is monocrystalline silicon ([0044]: evidenced by the silicon substrate having a single plane; fig. 1).
In regards to claim 3, the combination of Yoshida and Sung teaches the limitations discussed above in addressing claim 1. Yoshida further teaches the limitations wherein the channel structure includes monocrystalline group IV semiconductor material ([0044]; [0032]: the channel can include (4) which is epitaxially grown and can be SiGe).
In regards to claim 5, the combination of Yoshida and Sung teaches the limitations discussed above in addressing claim 1. Yoshida
In regards to claim 6, the combination of Yoshida and Sung teaches the limitations discussed above in addressing claim 1. Yoshida further teaches the limitations wherein the channel structure is strained to a lattice parameter value of a top surface of the intervening layer, such that in-plane lattice parameters of the channel structure are within 30 percent of the in-plane lattice parameter of the top portion of the intervening layer [0048-0051].
In regards to claim 7, the combination of Yoshida and Sung teaches the limitations discussed above in addressing claim 1. Yoshida further teaches the limitations wherein the intervening layer includes a top surface dislocation density of at most 1E7 per square centimeter [0052].
In regards to claim 8, the combination of Yoshida and Sung teaches the limitations discussed above in addressing claim 1. Yoshida further teaches the limitations wherein the first germanium concentration is at least 50 percent germanium concentration by atomic percentage [0030-0031].
In regards to claim 9, the combination of Yoshida and Sung teaches the limitations discussed above in addressing claim 1. Yoshida further teaches the limitations wherein the second germanium concentration is less than 35 percent germanium concentration by atomic percentage [0030-0031].
In regards to claim 10, the combination of Yoshida and Sung teaches the limitations discussed above in addressing claim 1. Yoshida further teaches the limitations wherein the first germanium concentration is at least 30 percent greater by atomic percentage than the second germanium concentration [0030-0031].
In regards to claim 11, the combination of Yoshida and Sung teaches the limitations discussed above in addressing claim 1. Yoshida further teaches the limitations wherein a transition from the first germanium concentration to the second germanium concentration includes gradual grading of the germanium [0030].
In regards to claim 12, the combination of Yoshida and Sung teaches the limitations discussed above in addressing claim 1. Yoshida further teaches the limitations wherein a transition from the first 
In regards to claim 15, the combination of Yoshida and Sung teaches the limitations discussed above in addressing claim 1. Yoshida further teaches the limitations wherein the channel structure includes at least a portion of the intervening layer [0044].
In regards to claim 20, Yoshida teaches n integrated circuit (IC) comprising: 
a substrate (1) that includes silicon ([0044]: evidenced by the silicon substrate having a single plane); 
an first layer (2/3) ([0044]; [0030-0031]; [0047]) on the substrate and including silicon and germanium, the first layer having a maximum vertical thickness of at most 400 nanometers (nm) ([0047]: 1 nm); 
a second layer (4) on the first layer and including monocrystalline semiconductor material ([0044]; [0032]: (4) is epitaxially grown and can be SiGe); 
a channel region including at least part of the second layer [0044]; 
a gate structure at least above the channel region; a source region adjacent the channel region [0044]; and 
a drain region adjacent the channel region [0044]; 
wherein the first layer further has a first lattice parameter value near the substrate and a second lattice parameter value near the second layer, the first lattice parameter value being greater than the second lattice parameter value ([0030-0031]: (2) can have a concentration of 30%, (3) has a possible concentration of 10%, wherein the concentration increase from the bottom surface of (2) to (3); and further wherein the Ge concentration is proportionally related to lattice parameter values), wherein a concentration of germanium does not increase along a direction from the substrate to the second layer ([0016-0022]: e.g. a Si1-αGeα is formed on a 1-αGeα film, a Si1-βGeβ film is formed on the first cap film, and a second cap film is then formed on the Si1-βGeβ film; wherein β<α; therefore, there is a general decrease in the concentration of germanium from a first germanium concentration to a second germanium concentration).
Yoshida appears to be silent as to, but does not preclude, the limitations wherein the strained channel is directly on the intervening layer. Sung teaches the limitations wherein the strained channel (105) is directly on the intervening layer ((106a); e.g. (106a) has a Ge concentration that decreases from bottom to top and is between portions of substrate (102) and portions of channel (105) as depicted in fig. 3, wherein (105) is on surfaces of (106a)). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Yoshida with the aforementioned limitations taught by Sung to improve MOS performance and scalability (Sung [0002]).
In regards to claim 21, the combination of Yoshida and Sung teaches the limitations discussed above in addressing claim 20. Yoshida further teaches the limitations wherein the first lattice parameter value (e.g. 5.78704 Å) is at least 0.05 angstroms at 300 Kelvin greater than the second lattice parameter value (e.g. 5.49477 Å), and the second lattice parameter value is at least 5.47 angstroms at 300 Kelvin ([0048-0052]: room temperature evidenced by the lattice parameters in question being measured by AFM and diffractometry).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yoshida and Sung as applied to claim 1 above.
In regards to claim 13, the combination of Yoshida and Sung teaches the limitations discussed above in addressing claim 1. Yoshida 
The combination of Yoshida and Sung appears to be silent as to the limitation wherein the channel structure has a defect/dislocation density of at most 5E4 per square cm; however Yoshida teaches optimizing the concentration of Ge to affect the lattice parameters of layers to affect defect density [0052]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the limitation wherein the channel structure has a defect/dislocation density of at most 5E4 per square cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yoshida and Sung as applied to claim 1 above, and further in view of Yang et al. (US 2015/0228795 A1; hereinafter Yang).
In regards to claim 4, the combination of Yoshida and Sung teaches the limitations discussed above in addressing claim 1. The combination of Yoshida and Sung appears to be silent as to, but does not preclude, the limitations wherein the channel structure includes monocrystalline group III-V semiconductor material. Yang teaches the limitations wherein the channel structure includes monocrystalline group III-V semiconductor material [0037]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Yoshida and Sung with the aforementioned limitations taught by Yang to optimize the stress characteristics of a semiconductor element (Yang [0037]).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yoshida and Sung as applied to claim 1 above, and further in view of Kim et al. (US 2016/0027875 A1; hereinafter Kim).
In regards to claim 14, the combination of Yoshida and Sung teaches the limitations discussed above in addressing claim 1. The combination of Yoshida and Sung appears to be silent as to, but does Kim teaches the limitations wherein the channel structure is one of n-type and p-type doped and the intervening layer is the other of n-type and p-type doped relative to the channel structure [0184]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Yoshida and Sung with the aforementioned limitations taught by Kim to prevent unwanted dopant diffusion from a straining layer into a channel (Kim [0184]).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yoshida and Sung as applied to claim 1 above, and further in view of Huang et al. (US 2016/0181414 A1; hereinafter Huang).
In regards to claim 17, the combination of Yoshida and Sung teaches the limitations discussed above in addressing claim 1. The combination of Yoshida and Sung appears to be silent as to, but does not preclude, the limitations wherein the channel structure is a first channel structure, the IC further comprising a complementary metal-oxide-semiconductor (CMOS) circuit including a first transistor and a second transistor, the first transistor including the first channel structure, and the second transistor including a second channel structure at least partially above the intervening layer, wherein one of the first and second transistors is an n-channel transistor and the other of the first and second transistors is a p-channel transistor, wherein the n-channel transistor includes tensile strain in the corresponding channel structure and the p-channel transistor includes compressive strain in the corresponding channel structure. Huang teaches the limitations wherein the channel structure is a first channel structure, the IC further comprising a complementary metal-oxide-semiconductor (CMOS) circuit including a first transistor and a second transistor, the first transistor including the first channel structure, and the second transistor including a second channel structure at least partially above the intervening layer, Yoshida and Sung with the aforementioned limitations taught by Huang to have device elements that enable nanometer level technology (Huang [0002]).
Claim(s) 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida, in view of Sung, and further in view of Loubet et al. (US 2017/0062426 A1; hereinafter Loubet).
In regards to claim 26, Yoshida teaches an integrated circuit (IC), comprising: 
a substrate (1) that includes monocrystalline silicon ([0044]: evidenced by the silicon substrate having a single plane); 
a layer (4) above the substrate and including monocrystalline semiconductor material ([0044]; [0032]: (4) is epitaxially grown and can be SiGe); 
an intervening layer (2/3) between the substrate and the layer ([0044]; [0030-0031]; [0047]), the intervening layer having a maximum vertical thickness of at most 250 nanometers (nm) ([0047]: 1 nm), the intervening layer including a first germanium concentration by atomic percentage near the substrate and a second germanium concentration by atomic percentage near the layer, wherein the first germanium concentration is at least 10 percent greater by atomic percentage than the second germanium concentration, and the second concentration is less than 35 percent germanium concentration by atomic percentage ([0030-0031]: (2) can have a concentration of 30%, (3) has a possible concentration of 10%, wherein the concentration increase from the bottom surface of (2) to (3); and further wherein the Ge concentration is proportionally related to lattice parameter values), wherein a concentration of germanium does 1-αGeα is formed on a substrate, a first cap film is formed on the Si1-αGeα film, a Si1-βGeβ film is formed on the first cap film, and a second cap film is then formed on the Si1-βGeβ film; wherein β<α; therefore, there is a general decrease in the concentration of germanium from a first germanium concentration to a second germanium concentration); 
a channel structure [0044];
a gate structure at least on top and sides of the channel structure [0044]; 
a source region adjacent the channel structure [0044]; and 
a drain region adjacent the channel structure, such that the channel structure is laterally between the source region and the drain region [0044]. 
Yoshida appears to be silent as to, but does not preclude, the limitations wherein the strained channel is directly on the intervening layer. Sung teaches the limitations wherein the strained channel (105) is directly on the intervening layer ((106a); e.g. (106a) has a Ge concentration that decreases from bottom to top and is between portions of substrate (102) and portions of channel (105) as depicted in fig. 3, wherein (105) is on surfaces of (106a)). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Yoshida with the aforementioned limitations taught by Sung to improve MOS performance and scalability (Sung [0002]).
The combination of Yoshida and Sung appears to be silent as to, but does not preclude, the limitations of a channel structure including at least part of the layer, the channel structure including a fin, nanowire, or nanoribbon. Loubet teaches the limitations of a channel structure including at least part of the layer, the channel structure including a fin, nanowire, or nanoribbon [0040]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Yoshida and Sung with the aforementioned Loubet to tune stress in a fin to have desired electrical properties while avoiding defects (Loubet [0009]).
In regards to claim 27, the combination of Yoshida, Sung, and Loubet teaches the limitations discussed above in addressing claim 26. The combination of Yoshida, Sung, and Loubet appears to be silent as to the limitation wherein the layer has a defect/dislocation density of at most 5E4 per square cm; however Loubet teaches that the stress of layers can be tuned to affect the defect density, and therefore the electrical properties of a device [0010]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the limitation wherein the layer has a defect/dislocation density of at most 5E4 per square cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).
Response to Arguments
Applicant's arguments filed 20 September 2021 have been fully considered but they are not persuasive. Examiner thanks Applicant for the concise analysis of the prior Office Action dated 22 July 2021 (hereinafter the prior Office Action) found in Applicant’s Remarks. The Remarks appear to assert that the amendments to independent claims 1, 20, and 26 cure the 35 U.S.C. 112 issues identified in the prior Office Action, however, Examiner respectfully submits that the identified issues have not been cured. Specifically, independent claims have been amended to recite the pertinent limitations “wherein a concentration of germanium does not increase [[in]] along a direction from the first germanium concentration to the second germanium concentration”; however this amendment does not appear to address the issue, raised in the prior Office Action, that there does not appear to be any teaching in the entire disclosure of the application at hand that expressly states that there is strictly no increase in germanium concentration (i.e. absolutely no increase at all even in a higher resolution analysis of the concentration of germanium from the first concentration of germanium to the second germanium concentration). The new limitation “along” replacing the limitation “in” does not appear to substantively change the independent claims, and there does not appear to be any explanation as to why this new limitation would overcome the issue raised in the prior Office Action. As such, Examiner respectfully submits that the claims rejected under 35 U.S.C. 112 stand properly rejected.
The Remarks further appear to assert that the prior art reference Yoshida (citation in the prior Office Action) does not teach the limitation of “an intervening layer between the substrate and the layer”; however, Examiner respectfully submits that the prior art teaches the broadest reasonable interpretation of the limitation in question. Specifically, the Remarks appear to assert that impermissible hindsight was used in applying the prior art reference Yoshida because the analysis in the prior Office Action ignores element (4) when interpreting a layer; however, Examiner respectfully submits that there does not appear to be any language in Yoshida requiring a “layer” to include specifically elements (2-4), or any subset of the aforementioned elements. For example, the Remarks interpret elements (2), (3), and (4) as an intervening layer, however, one having ordinary skill in the art could interpret each individual element as an intervening layer. Furthermore, the claim limitation is recited in an inclusive list of claim clauses (i.e. “comprises”) and therefore, a single or multiple intervening layers could exist. Therefore, Examiner respectfully submits that one having ordinary skill in the art at the time the application at hand was filed could broadly, but reasonably interpret the limitation in question to include an “intervening layer” that comprises two layers (e.g. an intervening layer comprised of elements (2) and (3)). Consequently, Examiner respectfully submits that the prior Office Action establishes a prima facie case of obviousness and that the claims of the application at hand stand properly rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882. The examiner can normally be reached M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812